PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Yoo et al.
Application No. 15/759,185
Filed: 9 Mar 2018
For: MOLDED BODY MANUFACTURING METHOD
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
November 22, 2021, to revive the above-identified application.

The petition is GRANTED. 

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration, mailed January 04, 2021. The date the issue fee payment was received on April 05, 2021.  Accordingly, the date of abandonment of this application is April 07, 2021.  The Notice of Abandonment was mailed on April 09, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of an executed Declaration under 37 CFR 1.63 for Inventors Hyeong-Hyeop Do, (2) the petition fee of $2100 (previously submitted November 22, 2021), and (3) an adequate statement of unintentional delay.  

The 37 CFR 1.137(b)(3) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(3), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

The application is being forward to the Office of Data Management (ODM) to be processed into a patent.  

 
/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET